1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    FERRIL J. VOLPICELLI,                            Case No. 3:17-cv-00690-MMD-WGC
7                                     Petitioner,                   ORDER
            v.
8
     WARDEN BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Petitioner’s motion to extend time (ECF No. 25) is granted.

12   Petitioner will have until February 22, 2019, to file a response to Respondents’ motion to

13   dismiss.

14

15         DATED THIS 25th day of January 2019.

16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
